ANSTEAD, Chief Judge,
concurring specially:
I agree that the wife was shortchanged. However, instead of directing the trial court to try again, I would remand with directions that the alimony award of $450.00 monthly be doubled to $900.00 and that the marital home be partitioned, absent an agreement of the parties to the contrary, with the husband to be responsible for all expenses of maintenance, including mortgage, taxes, etc., pending the sale. In all other respects I would leave the trial court award intact.
BY ORDER OF THE COURT:
ORDERED that Appellee’s motion for clarification is granted. This court’s opinion of October 12, 1983, does not affect the decretal provision of the final judgment which dissolved the parties’ marriage.